Opinion issued October 5, 2012.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                           ————————————
                               NO. 01-12-00916-CV
                            ———————————
    IN RE UNITED SERVICES AUTOMOBILE ASSOCIATION, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      In this original proceeding, relator United Services Automobile Association

(USAA) seeks a writ of mandamus challenging the trial court’s denial of its plea to

the jurisdiction.1 We deny the petition for writ of mandamus.


1
      The underlying case is Stacey Bent and Mark Bent v. United Services Automobile
      Association, No. 2010-57135, in the 11th District Court of Harris County, Texas.
      The respondent is the Honorable Mike D. Miller.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2